Citation Nr: 1041728	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  08-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a right 
thumb injury.

2.  Entitlement to a rating in excess of 10 percent for fractured 
2nd through 5 fingers of the right hand.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from September 1976 to September 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Roanoke, Virginia Regional 
Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that an August 1983 rating decision granted 
service connection for residuals, fracture, 2nd through 5 fingers 
with a right thumb injury at a 40 percent disability rating, 
effective May 16, 1983.  A November 1988 rating decision reduced 
the Veteran's disability to a noncompensable evaluation, 
effective February 1, 1989 based on an October 1988 examination 
which determined that the current cause of the Veteran's hand 
problems was a post-service motorcycle accident where the Veteran 
injured his elbow.  In an April 1989 rating decision, a hearing 
officer continued the noncompensable rating for the residuals of 
a right hand injury and directed that separate noncompensable 
evaluations be assigned for the Veteran's fractured 2nd through 5 
fingers of the right hand and right thumb injury.

The Veteran appealed the November 1988 and April 1989 rating 
decisions.  In a March 1990 decision, the Board denied the 
Veteran's claims for compensable evaluations for the fractured 
2nd through 5 fingers of the right hand and right thumb 
disabilities.

In an August 2003 decision, the Board again denied the Veteran's 
claims for compensable evaluations for the fractured 2nd through 
5 fingers of the right hand and right thumb disabilities.

A December 2004 rating decision increased the Veteran's fractured 
2nd through 5 fingers of the right hand and right thumb 
disabilities to 10 percent ratings, effective May 28, 2004.

The appealed March 2008 rating decision continued the 10 percent 
disability ratings for the Veteran's service-connected fractured 
2nd through 5 fingers of the right hand and right thumb 
disabilities.

The Veteran testified at a hearing before the undersigned 
Veterans Law Judge in September 2010.  A transcript of this 
hearing is in the claims folder.

The Board notes that, in Rice v. Shinseki, the Court held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Instead, the Court held that a TDIU claim is an attempt 
to obtain an appropriate rating for a service-connected 
disability.  The Court in Rice also found that, when entitlement 
to a TDIU is raised during the adjudicatory process of the 
underlying disability, it is part of the claim for benefits for 
the underlying disability.  The record in this case indicates 
that the Veteran testified in September 2010 that he is not 
employable solely by reason of his service-connected 
disabilities.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds 
that further development is required prior to the adjudication of 
the claims. 

The record reflects that the Veteran was last afforded a VA 
examination to determine the degree of severity of his fractured 
2nd through 5 fingers of the right hand and right thumb 
disabilities in July 2007.  At his September 2010 hearing, the 
Veteran testified that these disabilities had increased in 
severity as he was now experiencing cramping which woke him up at 
night which he did not experience in 2007.  Given the reported 
worsening of the Veteran's disabilities since his last VA 
examination, the Board finds that a new VA examination is 
necessary in order to decide the Veteran's claims.  See 38 
U.S.C.A. § 5103A(d) (West 2002 and Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2009).  See also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Green v. Derwinski, 1 Vet. App. 121 (1991). 

Additionally, at his September 2010 hearing, the Veteran's 
representative noted that an August 2010 treatment note from the 
Salem, Virginia VA Medical Center (VAMC) diagnosed the Veteran 
with degenerative joint disease in his right hand.  The Board 
notes that the most recent VA medical records from the Salem, 
Virginia VAMC currently associated with the claims file are from 
December 2007.  Therefore, it appears that additional records 
pertaining to the Veteran's diagnosis and treatment his fractured 
2nd through 5 fingers of the right hand and right thumb 
disabilities may exist.  There is no documentation in the claims 
file indicating that any attempt was made to obtain these records 
from the Salem VAMC, and therefore, a remand is warranted.  See 
Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA treatment records are in constructive 
possession of the Secretary, and must be considered if the 
material could be determinative of the claim).

Additionally, in TDIU claims, the duty to assist requires that VA 
obtain an examination which includes an opinion on what effect 
the Veteran's service-connected disabilities have on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 
C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2009).  A review of 
the claims file does not show that such an opinion has been 
obtained with respect to the TDIU claim.  Accordingly, VA 
examination is warranted in order to obtain an opinion concerning 
the Veteran's employability. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain from the Salem, 
Virginia VAMC all outstanding medical 
records from December 2007 to the present.  
The RO must follow the procedures set forth 
in 38 C.F.R. § 3.159(c) as regards 
requesting records from Federal facilities.  
All records and/or responses received 
should be associated with the claims file.

2.  The RO/AMC should arrange for a VA 
examination of the Veteran to determine the 
extent and severity of his service-
connected fractured 2nd through 5 fingers of 
the right hand and right thumb disabilities 
including the scarring.  (Findings 
concerning employability will also be 
discussed in this examination as set out 
below.)  All indicated studies should be 
performed.  The claims file and a copy of 
this remand will be made available to the 
examiner who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.  The 
examiner must state whether there is any 
favorable or unfavorable ankylosis of the 
fingers, and if so, in which digits.  The 
examiner must also state whether there is 
any limitation of motion of the fingers, 
and the degree of such limitation of 
motion.  In addition, the examiner must 
state whether there is any favorable or 
unfavorable ankylosis or limitation of 
motion of the wrist related to the 
Veteran's service-connected right fingers, 
and if so, the degree of any limitation of 
motion.  Regarding the thumb disability, 
the examiner should measure the Veteran's 
gap between the thumb pad and the fingers, 
with the thumb attempting to oppose the 
finger.  All functional impairments of the 
hand should be described.

The examiner should describe the impact of 
the service-connected disabilities on the 
Veteran's employability, to include whether 
he is unable to obtain or maintain 
substantially gainful employment secondary 
to the service connected disorders..  

3.  Thereafter, readjudicate the claims to 
include entitlement to a TDIU.  (To 
complete the appeal as to this issue, a 
timely notice of disagreement and 
substantive appeal must be submitted 
subsequent to the filing of a statement of 
the case if the issue is denied.  
Otherwise, if the determinations remain 
unfavorable to the Veteran, issue a 
supplemental statement of the case before 
returning the case to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


